Citation Nr: 0615913	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left knee disorder, 
secondary to service-connected right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1986 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision.  In October 2003, 
the Board remanded for further development.  

In a May 2004 statement, the veteran raised the matter an 
increased rating claim for her right knee disorder.  In an 
October 2004 statement, the veteran raised the matters of 
service connection for disability exhibited by depression, 
anxiety, high blood pressure, and eye problems.  None of 
these matters have been developed for appellate review and 
are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's left knee disorder is not etiologically related 
to service-connected right knee disorder. 


CONCLUSION OF LAW

Left knee disability is not proximately due to or the result 
of service-connected status post right knee arthroscopy with 
lateral release and degenerative joint disease.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a June 2001 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to her claim.  Therefore, the Board finds 
that she was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains post-service medical records and VA examination 
reports.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

Although the June 2001 notice was provided to the veteran 
after the initial adjudication, she has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

The veteran asserts that she has a left knee disorder 
secondary to service-connected right knee disorder.  She does 
not contend nor does the evidence show that her left knee 
disorder is directly related to service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The evidence demonstrates that the veteran has a current left 
knee disorder.  For example, the December 2000 VA examination 
report noted bilateral chondromalacia patella, bilateral 
osteoarthritis of the knees, and genu valgum and patella 
alta.  

The veteran is service-connected for status post right knee 
arthroscopy with lateral release and degenerative joint 
disease, which is currently rated at 20 percent.  The 
question is whether the veteran's current left knee disorder 
was caused or aggravated by her service-connected right knee 
disorder.  A September 1999 VA clinical record noted that the 
veteran indicated that her left knee disorder was secondary 
to her right knee.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

At a VA examination in December 2000 for which the claims 
folder was reviewed, the veteran indicated that her left knee 
problem began after her 1988 right knee surgery.  The 
examination report further noted that the veteran's left knee 
problem was most likely associated with her congenital genu 
valgum and not necessarily directly secondary to right knee 
disorder.  Additionally in April 2004, upon review of the 
claims folder, a VA examiner noted that the veteran's left 
knee disorder was not aggravated by her service-connected 
right knee disorder.  The examiner added that her left knee 
disorder was aggravated and caused by her congenital 
bilateral knee genu valgus deformity which places mechanical 
forces upon her left knee and causes her to have problems and 
degenerative joint disease.  

The evidence clearly shows that the veteran currently has a 
left knee disorder and she is service-connected for status 
post right knee arthroscopy with lateral release and 
degenerative joint disease.  However, the medical evidence 
does not show that the veteran's left knee disorder has been 
aggravated by her service-connected right knee disorder.  In 
fact, there are two different opinions, rendered after 
physical examinations and a thorough review of the claims 
folder, that her left knee disorder is not caused by her 
service-connected right knee disorder but rather is due to a 
congenital anomaly.  These opinions are highly probative 
since they included a physical examination, history reported 
by the veteran and a review of the claims folder.  The 
congenital defect is not service-connected and is not an 
injury or disease for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2005).  There is no competent evidence 
demonstrating a relationship between the veteran's left knee 
disorder and her service-connected right knee disorder.  
Accordingly, service connection is not warranted.  

While the veteran has suggested that her left knee disability 
is caused/aggravated by her service-connected right knee 
disorder, as a lay person, she has no competence to give an 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's left knee disorder is related to her 
service-connected disability.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left knee disorder, secondary to 
service-connected right knee disorder, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


